United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Thousand Oaks, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1686
Issued: February 5, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 1, 2017 appellant, through counsel, filed a timely appeal from a May 31, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish that the
additional conditions of left shoulder sprain, medial and lateral epicondylitis, cervical disc
1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

displacement, cervical radiculopathy, thoracic radiculopathy, and lumbar radiculopathy are
causally related to his accepted February 6, 2016 employment injury; and (2) whether appellant
has met his burden of proof to establish total disability from April 30, 2016 and continuing causally
related to his accepted February 6, 2016 employment injury.
FACTUAL HISTORY
On February 8, 2016 appellant, then a 47-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 6, 2016 he suffered pain in his chest, left hand, and
lower back when he was rear ended in his employing establishment vehicle while in the
performance of duty. He stopped work on February 6, 2016.
In a February 6, 2016 work excuse note, Dr. Ralph D’Angelo, an internist, indicated that
appellant needed to be excused from work through February 9, 2016. He noted that appellant was
seen for a contusion.
On February 8, 2016 a representative of the employing establishment signed an
authorization for examination and/or treatment (Form CA-16) authorizing treatment for the alleged
employment incident. On a February 11, 2016 Form CA-16, Dr. D’Angelo noted findings of
tenderness in the neck, back, and shoulder. He diagnosed findings which were partially illegible,
but include cervical and lumbar radiculopathy. Dr. D’Angelo checked the box marked “no” in
response to whether the findings were caused or aggravated by an employment activity. He noted
that appellant was unable to return to work at that time.
By development letter dated February 19, 2016, OWCP advised appellant that the evidence
of record was insufficient to establish his claim as the record did not contain documentation to
establish that he actually experienced the alleged employment incident or that a diagnosed medical
condition had been established. It informed him of the type of evidence needed to establish his
claim and requested that he complete an attached questionnaire. Appellant was afforded 30 days
to respond. OWCP subsequently received a February 6, 2016 report, wherein Dr. D’Angelo noted
that appellant was sitting in his mail truck “unseatbelted” when it was struck from behind at fast
speed. He diagnosed a contusion of unspecified wall of the thorax, initial encounter.
Also received were February 6, 2016 reports which included a chest radiograph read by
Dr. Ernst Garcon, a Board-certified neuroradiologist, who found a normal chest. He also provided
a February 6, 2016 left forearm radiograph, which revealed that appellant was status post open
reduction internal fixation (ORIF) distal radial shaft, bony remodeling of the distal radius
indicating an old fracture, and no acute fracture of dislocation.
In a February 10, 2016 report, Dr. Jonathan Holder, a Board-certified orthopedic surgeon,
noted that appellant was in his vehicle in a parked position when he was struck from behind by
another vehicle, which caused him to jolt forward and he tried to protect himself by extending his
wrists and hands. He noted that appellant related that his hands slipped off the steering wheel and
he jammed his hand into the dorsiflex position against the dashboard and also struck his chest
against the steering wheel as well as had an injury to his back. Dr. Holder advised that appellant
was post left wrist open reduction internal fixation for a fracture that occurred in 2014. Following
and examination he opined that the left wrist sprain and forearm muscle strain with medial and
lateral epicondylitis was a result of the injury sustained on February 6, 2016. Dr. Holder indicated
2

that appellant should rest and remain off work for the next five days for continued resolution of
his wrist symptoms. He noted that appellant would be treated by another physician regarding his
chest and low back condition. Dr. Holder opined that the disability was total and temporary.
On March 2, 2016 Dr. Holder reevaluated appellant for his left arm injury and aggravation
to his left wrist fracture arthrosis. He diagnosed left medial and lateral epicondylitis and left wrist
tendinitis/sprain secondary to aggravation from injury. Dr. Holder recommended continued time
off work and continuing his physical therapy with follow up in a month.
OWCP also received reports dated February 6 to 11, 2016 from Dr. Yvette Abraham,
Board-certified in pain medicine, who diagnosed a sprain of the shoulder, cervical lumbar
radiculopathy, and a sprain of the back. In a March 1, 2016 report, Dr. Abraham noted that
appellant was unable to perform his regular work because of pain. In her March 14, 2016 report,
she diagnosed cervicalgia, radiculopathy and cervical pain, cervical disc displacement, and sprain
of the left shoulder joint initial encounter. In a May 12, 2016 work capacity evaluation,
Dr. Abraham noted that appellant could not work his usual job. She provided work restrictions to
include back support in his car.
In reports dated February 17 to March 15, 2016, Dr. Roman Zhuchkam, a chiropractor,
diagnosed sprain of the ligaments of the cervical, thoracic, and lumbar areas of the spine and
dislocation of unspecified thoracic/lumbar vertebrae, initial encounter. He opined that appellant
was unable to perform his regular duties because of pain.
By decision dated March 31, 2016, OWCP accepted appellant’s claim for front chest
contusion, left forearm muscle strain, and left wrist sprain. By separate decision dated March 31,
2016, it denied acceptance of the additional conditions of left shoulder sprain, medial and lateral
epicondylitis, cervical disc displacement, cervical radiculopathy, thoracic radiculopathy,
thoracolumbar radiculopathy, lumbar radiculopathy, and lumbosacral radiculopathy.
On April 15 2016 appellant filed a claim for compensation (Form CA-7) for the period
March 23 to April 15, 2016. On April 29, 2016 he filed an additional claim for compensation
(Form CA-7) for the period April 16 to 29, 2016. On May 27, 2016 appellant filed a Form CA-7
for the period May 14 to 27, 2016. He also filed a Form CA-7 claim for disability for the period
May 25 to June 10, 2016. On June 27, 2016 appellant filed a Form CA-7 for disability for the
period June 11 to 24, 2016.
OWCP subsequently received an April 9, 2016 x-ray of the left shoulder read by
Dr. Neal M. Lisann, a Board-certified diagnostic radiologist, revealed no evidence of fracture or
dislocation and no significant degenerative changes. Dr. Lisann also advised that there were no
significant osseous, articular or soft tissue abnormality.
OWCP also received a March 3, 2016 impairment rating, an outcome assessment testing
summary dated March 9, 2016, and reports dating from February 6 to June 10, 2016 from
Dr. Abraham. Dr. Abraham noted that appellant was unable to perform his regular duties because
of pain. Her diagnoses included sprain of the cervical spine, subsequent encounter; sprain of the
neck, subsequent encounter; sprain of the left shoulder joint, subsequent encounter, and low back
pain and myalgia.

3

April 4, 2016 magnetic resonance imaging (MRI) scans of the cervical and lumbar areas
of the spine, interpreted by Dr. Marc Katzman, a Board-certified diagnostic radiologist, revealed
straightening of the normal cervical lordosis and evidence of reflex muscle spasm, C3-4
subligamentous disc bulging flattening the ventral thecal sac, C4-5 broad central disc herniation
impressing on the ventral cord, C5-6 prominent broad-based central disc herniation impressing on
the ventral cord, C6-7 broad-based subligamentous disc herniation abutting the ventral cord, and
C7-T1 subligamentous disc herniation flattening the ventral thecal sac. The lumbar spine MRI
scan revealed straightening of the normal lordosis and evidence of reflex muscle spasm, L1-2
peripheral disc bulging, L2-3 peripheral disc bulging, L4-5 subligamentous disc bulging flattening
the thecal sac, and L5-S1 broad central subligamentous disc herniation flattening the ventral thecal
sac and abutting both traversing S1 nerve roots within the lateral recesses.
In a February 10, 2016 report, Dr. Michael Swirsky, a Board-certified diagnostic
radiologist, found that the distal radial fracture had healed and was stabilized with a plate and
multiple screws. He noted that there were some degenerative changes about the distal radius and
the ulnar styloid fracture fragment had not fused with the ulna.
By decision dated July 12, 2016, OWCP denied appellant’s claim for compensation for the
period April 30, 2016 and continuing.
On July 15, 2016 appellant filed a claim for compensation (Form CA-7) for the period
June 28 to July 8, 2016. On July 25, 2016 he filed a Form CA-7 for the period July 9 to 22, 2016.
On July 26, 2016 appellant requested a telephonic hearing.
In a July 20, 2016 disability certificate, Dr. Abraham placed appellant off work from
July 20 to August 20, 2016. She diagnosed cervical and lumbar radiculopathy, strain of the neck
and back, and spondylosis of the left shoulder.
In an August 15, 2016 report, Dr. Abraham diagnosed radiculopathy of the cervical region,
and lumbosacral region. She completed a disability certificate on August 17, 2016 and continued
to hold appellant off work.
On August 19, 2016 appellant filed a claim for compensation (Form CA-7) for the period
August 6 to 19, 2016. On September 9, 2016 he filed an additional Form CA-7 for the period
August 25 to September 2, 2016.
OWCP subsequently received a July 20, 2016 report from Dr. Abraham which diagnosed:
sprain, cervical subsequent; sprain, neck, subsequent; cervicalgia; sprain lumbar, subsequent; low
back pain; contusion of left shoulder, subsequent; and sprain of left shoulder joint, subsequent.
Dr. Abraham further noted decreased range of motion, tenderness and muscle spasms of the
cervical spine and left shoulder, and that appellant appeared to be in moderate distress due to pain
and discomfort. She checked a box marked “yes” indicating that she believed appellant’s
complaints were consistent with history of the injury or illness. Dr. Abraham opined that he was
100 percent temporarily disabled from work because of pain.
OWCP also received June 14, July 20, September 16 and 22, and October 20, 2016 and
January 3, 2017 treatment notes from Dr. Abraham. Dr. Abraham repeated her diagnoses and
continued to hold appellant off work.
4

An October 26, 2016 note from the employing establishment revealed that appellant had
returned to full-duty work on September 20, 2016 with restrictions.
A telephonic hearing was held on March 16, 2017. During the hearing, appellant
confirmed that he was off work until September 20, 2016. He explained that his lower back, left
shoulder, and left arm/wrist had been injured.
By decision dated May 31, 2017, OWCP’s hearing representative affirmed the July 12,
2016 decision. She found that the medical evidence of record was insufficient to expand
acceptance of additional conditions in the claim and was also insufficient to establish total
disability for the claimed periods.
LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.3 To establish causal relationship between the condition,
as well as any attendant disability claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence based on a complete factual and medical
background, supporting such a causal relationship.4 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.5
The weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.6
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9

3

See V.B., Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200 (2004).

4

See M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

5

See John W. Montoya, 54 ECAB 306 (2003).

6

See H.H., Docket No. 16-0897 (issued September 21, 2016); James Mack, 43 ECAB 321 (1991).

7

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish that the
additional conditions of left shoulder sprain, medial and lateral epicondylitis, cervical disc
displacement, cervical radiculopathy, thoracic radiculopathy, and lumbar radiculopathy are
causally related to his accepted February 6, 2016 employment injury
Following his employment injury, appellant was initially examined by Dr. D’Angelo who
noted findings of tenderness in the neck, back, and shoulder. Dr. D’Angelo’s diagnoses included
the conditions of cervical and lumbar radiculopathy. He checked the box marked “no” in response
to whether his physical findings were caused or aggravated by the employment incident. As
Dr. D’Angelo’s opinion negated causal relationship, his reports are insufficient to establish that
additional medical conditions should be accepted in this claim.
Medical reports from Dr. Holder were submitted which set forth appellant’s history of
injury and provided physical examination findings. Dr. Holder opined that the left wrist sprain
and forearm muscle strain with medial and lateral epicondylitis resulted from the accepted
February 6, 2016 injury. The conditions of front chest contusion and left forearm muscle strain
and left wrist sprain are accepted by OWCP. Dr. Holder did not provide a medical opinion
regarding causal relationship between the accepted employment injury and the additional
conditions of left shoulder sprain, medial and lateral epicondylitis, cervical disc displacement,
cervical radiculopathy, thoracic radiculopathy, and lumbar radiculopathy. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.11
In support of his claim appellant also submitted numerous reports from Dr. Abraham. In
her medical reports, Dr. Abraham provided diagnoses which included sprains of the cervical and
lumbar spine, low back pain, and left shoulder contusion and shoulder joint sprain. She provided
an accurate history of the work injury and noted consistent physical examination findings.
Dr. Abraham removed appellant from employment due to her physical findings. In her note dated
July 20, 2016, she provided her only opinion on the issue of causal relationship between the
diagnosed conditions and the accepted employment injury when she checked the box marked “yes”
indicating that she believed appellant’s complaints were consistent with the history of her
employment injury. However, the Board has long held that the checking of a box marked “yes”
in a form report, without additional explanation or rationale, is insufficient to establish causal
relationship.12 Where an employee claims that a condition not accepted by OWCP was due to an
employment injury, he or she bears the burden of proof to establish that the condition is causally
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

6

related to the employment injury.13 The Board therefore finds that the medical reports from
Dr. Abraham are insufficient to establish appellant’s claim for the acceptance of additional medical
conditions in his claim.
The reports of appellant’s chiropractor, Dr. Zhuchkam, are also insufficient to establish
appellant’s claim.14 A chiropractor is not considered a physician under FECA unless it is
established that there is a spinal subluxation as demonstrated by x-ray to exist.15 Dr. Zhuchkam
did not diagnose subluxation based on the results of an x-ray. Therefore his reports do not
constitute probative medical evidence as he does not meet the statutory definition of physician
under FECA.16
Appellant further submitted radiographic studies, a left shoulder x-ray, and MRI scans.
The Board has held, however, that diagnostic studies lack probative value as they do not address
whether the employment incident caused any of the diagnosed conditions.17
As the medical record does not contain a rationalized opinion from a physician establishing
causal relationship between the additional diagnosed conditions and the February 6, 2016
employment incident, the Board finds that appellant has not met his burden of proof.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.18 For each period of disability
claimed, the employee has the burden of proof to establish that she was disabled from work as a
result of the accepted employment injury.19 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.20

13

Jaja K. Asaramo, supra note 3.

14
See M.S., Docket No. 17-0105 (issued December 7, 2017). In assessing the probative value of chiropractic
evidence, the initial question is whether the chiropractor is considered a physician under 5 U.S.C. § 8101(2).
15

See Kathryn Haggerty, 45 ECAB 383 (1994).

16

5 U.S.C. § 8101(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. The term physician includes chiropractors only to the extent that their reimbursable services are limited
to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist
and subject to regulation by the Secretary. See Merton J. Sills, 39 ECAB 572, 575 (1988).
17

See J.S., Docket No. 17-1039 (issued October 6, 2017).

18

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986).

19

See Amelia S. Jefferson, id.

20

See Edward H. Horton, 41 ECAB 301 (1989).

7

Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.21 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.22 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that she was receiving at the
time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.23 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, the employee is entitled to compensation for any loss of
wages.
The Board will not require OWCP to pay compensation for disability in the absence of any
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow employees to self-certify their disability and entitlement
to compensation.24
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish total disability
for the period April 30, 2016 and continuing, causally related to his accepted February 6, 2016
employment injury.
In support of his claim, appellant submitted numerous reports from his treating physician,
Dr. Abraham. However, Dr. Abraham did not offer a rationalized explanation regarding
appellant’s disability from work for the period April 30, 2016 and continuing causally related to
his February 6, 2016 employment injury.
In her March 1, 2016 report, Dr. Abraham opined that appellant was unable to do his
regular work because of pain. However, the Board has also held that a diagnosis of pain does not
constitute a basis of payment for compensation, as pain is considered to be a symptom rather than
a specific diagnosis.25
In a May 12, 2016 work capacity evaluation, Dr. Abraham noted that appellant could not
work his usual job. She provided work accommodations to include back support in his car.
However, Dr. Abraham did not indicate that appellant was totally disabled from work on
April 30, 2016. The Board also notes, she appears to support a back condition, which is not an
accepted condition in this claim.

21

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); 20 C.F.R. § 10.5(f).

22

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

23

Merle J. Marceau, 53 ECAB 197 (2001).

24

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

25

Robert Broome, 55 ECAB 339 (2004).

8

OWCP also received March 3, 2016 impairment rating, an outcome assessment testing
summary dated March 9, 2016, and reports dating from February 6 to June 10, 2016 from
Dr. Abraham. Dr. Abraham noted that he was unable to perform his regular duties because of
pain. The Board finds that these reports do not indicate that appellant was totally disabled from
work on April 30, 2016 and continuing. Thus, they lack probative value.26
Dr. Abraham provided a July 20, 2016 doctor’s progress report. She diagnosed: sprain,
cervical subsequent; sprain, neck, subsequent; cervicalgia; sprain lumbar, subsequent; low back
pain; contusion of left shoulder, subsequent; sprain of left shoulder joint, subsequent.
Dr. Abraham opined that he was 100 percent temporarily disabled because of pain. She also
completed a July 20, 2016 disability certificate and placed appellant off work from July 20 to
August 20, 2016. In an August 15, 2016 report, Dr. Abraham repeated her diagnoses and
continued to hold appellant off work. OWCP also received June 14, July 20, September 16 and
22, and October 20, 2016 and January 3, 2017 treatment notes from Dr. Abraham in which she
repeated the above diagnoses and continued to hold appellant off work. The Board finds that the
reports from Dr. Abraham are insufficient to establish disability for the period April 30, 2016 and
continuing because her diagnoses are not accepted by OWCP and there is no explanation to support
why appellant was totally disabled from work due to his accepted work-related conditions. This
is especially important, as the initial reports only included diagnoses of a contusion. The Board
thus finds that the reports of Dr. Abraham are insufficient to establish appellant’s claim for
compensation.
Other records did not specifically address the dates of disability claimed or provide medical
rationale explaining whether and why appellant was disabled from work for the period April 30,
2016 and continuing, causally related to his February 6, 2016 employment injury.
As appellant did not provide rationalized medical evidence supporting disability from work
from April 30, 2016 and continuing causally related to his February 6, 2016 employment injury,
he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.27
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that the
additional conditions of left shoulder sprain, medial and lateral epicondylitis, cervical disc
displacement, cervical radiculopathy, thoracic radiculopathy, and lumbar radiculopathy are
26

Supra note 20.

27

The Board notes that a Form CA-16 (authorization for examination and/or treatment) was issued by the employing
establishment on February 8, 2016. When the employing establishment properly executes a Form CA-16 which
authorizes medical treatment as a result of an employee’s claim for an employment-related injury, the Form CA-16
creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the examination
or treatment regardless of the action taken on the claim. The period for which treatment is authorized by a Form CA16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c);
Tracy P. Spillane, 54 ECAB 608, 610 (2003).

9

causally related to his accepted February 6, 2016 employment injury. The Board further finds that
appellant has not met his burden of proof to establish total disability from April 30, 2016 and
continuing causally related to his accepted February 6, 2016 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 31, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 5, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

